Dear Judge DiRosa:
You requested an opinion of this office regarding whether the Recorder of Mortgages and the Register of Conveyances of the Parish of Orleans may be paid an expense allowance on their own warrant without any supporting documents accounting therefor.
LSA-R.S. 13:1312 (B) provides that the judges of the Civil District Court for the Parish of Orleans and the First and Second City Courts of the City of New Orleans, (collectively, the "Judges") sitting en banc, shall have control over the judicial expense fund for the parish of Orleans, and to this end "shall fix and regulate from time to time the number of deputies and employees of the offices of the . . . register of conveyances and recorder of mortgages of said parish and their expenses, . . . ".
The provisions of LSA-R.S. 13:1312 permit the Judges sitting en banc, to provide for an expense allowance for the Recorder of Mortgages and Register of Conveyances, and to regulate how such expense allowance may be disbursed.  It is our understanding that the Recorder of Mortgages and Register of Conveyances of the Parish of Orleans are subject to audit requirements established by LSA-R.S. 24:513.  It is the opinion of this office that the Judges, sitting en banc, have discretion to decide what documentation, if any, should be required from the Recorder of Mortgages and/or Register of Conveyances in order to receive any expense allowance fixed by the Judges.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: ELIZABETH K. HARRIS Assistant Attorney General
RPI:EKH:jv/0010u